DETAILED ACTION

Claims 1-30 are pending with an effective filing date of 9/26/2016.  Claims 1-30 are rejected.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-16, 22-24, 26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann et al. (Patent Application Publication 2016/0042039; hereinafter referred to as Kaufmann) in view of Theimer et al. (Patent Application Publication 2015/0134795; hereinafter referred to as Theimer) in further view of Zamir et al. (Patent Application Publication 2010/0005134; hereinafter referred to as Zamir).

	As per claim 1, Kaufmann discloses a method, comprising: 






combining record data of one or more generated records of a particular partition;
[Kaufmann, a plurality of local temporal aggregators may be executed in parallel to generate respective partial results (0105)]

combining record data across the one or more partitions [Kaufmann, partial results are aggregated to generate global results, see Fig. 25 (0181)];


	Kaufmann does not explicitly disclose: obtaining, at a worker node of a distributed query execution environment, a chunk of data, wherein the chunk of data comprises records associated with 

	However, Theimer teaches obtaining, at a worker node of a distributed query execution environment, a chunk of data, wherein the chunk of data comprises records associated with 

assigning each of the plurality of generated records to one or more partitions [Theimer, a stream may be partitioned, and a record may be assigned to a partition based on attributes of the record (0055)].

processing a result of 


	Kaufmann discloses a method of performing queries across partitioned data and aggregating partition results to generate global results.  Theimer teaches implementing a workflow for processing queries across worker nodes.  The distributed workflow of Theimer could have been combined with the partitioned query as taught by Kaufmann to provide a method of distributing workload among diverse worker nodes.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one or ordinary skill in the art before the filing date of the invention.  One would have been motivated to combine the elements to provide a method of distributing workload among diverse worker nodes. 
	Kaufmann and Theimer in combination teach a method of distributing query workload among diverse worker nodes.  Zamir teaches formatting logical records of data as a plurality of sub-records.  The sub-records as described by Zamir could have 

	As per claim 4, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein each sub-record corresponds to at least one event stored in a data store, wherein the at least one event includes at least a portion of raw machine data [Theimer, the stream management service may be responsible for receiving data from data producers (raw machine data), storing data and enabling consumers to access the data, the streaming data may be partitioned to distribute the workload (0055)].

	As per claim 6, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein the first data field and the second data field correspond to data fields of a plurality of events that correspond to the records of the chunk of data [Theimer, streaming data (chunk) is user event data for a plurality of users (0110)] and [Zamir, a single logical record may be broken down into sub-

	As per claim 7, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein the plurality of sub-records includes at least 1,000 sub-records [Theimer, a data stream may be partitioned into thousands of partitions (0112)] and [Zamir, a single logical record may be broken down into sub-records corresponding to sub-keys and value fields including depth and product (0052)].
	Since Theimer teaches that streaming data may be divided into thousands of partitions and Zamir teaches that a logical record may include sub-records, it follows that one may divide a logical record into thousands of sub-records and it would be obvious to accommodate streaming data.  

	As per claim 8, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein each sub-record of the plurality of sub-records includes the same field value for the first data field [Theimer, data may be partitioned using partition identifiers (0055)] and [Zamir, a single logical record may be broken down into sub-records corresponding to sub-keys and value fields including depth (first data field) and product (second data field) (0052)].
	It would be obvious to use the partition identifier as the first field on a record to easily identify to which partition each record belongs.



	As per claim 10, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein the plurality of generated records comprises one generated record for each sub-record of the plurality of sub-records [Kaufmann, partial results are aggregated to generate global results, see Fig. 25 (0181)] and [Zamir, a single logical record may be broken down into sub-records corresponding to sub-keys and value fields including depth and product (0052)].

	As per claim 11, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach the plurality of generated records comprises at least one generated record for each unique field value for the second data field of the plurality of sub-records [Zamir, each time a sub-record is updated the newer version is propagated (0059)].

	As per claim 12, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein a generated record of the plurality of generated records is assigned to a partition of the one or more partitions based at 

	As per claim 13, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein the one or more partitions comprises a plurality of partitions and wherein each partition of the plurality of partitions is sequentially filled with generated records [Theimer, incoming data records of a given partition are written sequentially to disk (0044)].

	As per claim 14, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein at least two generated records of the plurality of records are assigned to different partitions of the one or more partitions [Theimer, an incoming stream may be partitioned, and a record may be assigned to a partition based on attributes of the record, the sequence numbers assigned to DR1 and DR2 may be assigned to different partitions (0055)].

	As per claim 15, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein one partition includes generated records that correspond to different chunks of data [Theimer, the partition ID may be inferred based on the data producers, i.e. different producers produce different 
	Since, Theimer teaches a plurality of producers generating streaming data and records may be assigned to partitions based on record attributes, it would be obvious for records with similar attributes from different producers to be assigned to a common partition.  

	As per claim 16, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein one partition includes generated records that correspond to records of the chunk of data [Theimer, the partition ID may be inferred based on the data producers, i.e. different producers produce different streams/chunks of data, partition may be determined based on attributes of the record (0055)].

	As per claim 22, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein combining record data across the one or more partitions comprises reassigning a set of generated records of the particular partition to a second partition and combining one or more generated records of the second partition [Kaufmann, a plurality of local temporal aggregators may be executed in parallel to generate respective partial results (0105)] and [Theimer, an incoming stream may be partitioned, and a record may be assigned to a partition based on attributes of the record, the sequence numbers assigned to DR1 and DR2 may be assigned to different partitions (0055)].

	As per claim 23, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein combining record data across the one or more partitions comprises reassigning a set of generated records of a second partition to the particular partition and combining at least one generated record of the set of generated records with at least one generated record of the one or more generated records of the particular partition [Kaufmann, a plurality of local temporal aggregators may be executed in parallel to generate respective partial results (0105)] and [Theimer, an incoming stream may be partitioned, and a record may be assigned to a partition based on attributes of the record, the sequence numbers assigned to DR1 and DR2 may be assigned to different partitions (0055)].

	As per claim 24, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein each generated record of the one or more generated records includes a field value for the first data field and a field value for the second data field, and wherein combining record data across the one or more partitions comprises reassigning a set of generated records based on the field value for the first data field and the field value for the second data field of each generated record.
[Theimer, an incoming stream may be partitioned, and a record may be assigned to a partition based on attributes of the record, the sequence numbers assigned to DR1 and DR2 may be assigned to different partitions (0055)] and [Zamir, a single logical record may be broken down into sub-records corresponding to sub-keys and value fields including depth (first data field) and product (second data field) (0052)].

	Claim 26 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  
	Claim 28 includes similar subject matter to that of claim 23 and is rejected based on the same reasoning as stated for claim 23 as noted above.  
	Claim 29 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  
	Claim 30 includes similar subject matter to that of claim 24 and is rejected based on the same reasoning as stated for claim 24 as noted above.  



Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann et al. (Patent Application Publication 2016/0042039; hereinafter referred to as Kaufmann) in view of Theimer et al. (Patent Application Publication 2015/0134795; hereinafter referred to as Theimer) in further view of Zamir et al. (Patent Application Publication 2010/0005134; hereinafter referred to as Zamir) in further view of Bitincka et al. (U.S. Patent 8,793,225; hereinafter referred to as Bitincka).

	As per claim 2, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein the chunk of data corresponds to a chunk of data 
	None of Kaufmann, Theimer nor Zamir explicitly teach 
	However, Bitincka teaches 
	Kaufmann, Theimer and Zamir in combination teach a method of distributing query workload among diverse worker nodes having subrecords.  Bitincka receiving data from an indexer.  The indexer retrieval method as taught by Bitincka could have been combined with the distributed query workload as taught by Kaufmann, Theimer and Zamir to provide a method of generating distributed query records received from 

	As per claim 3, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein the chunk of data corresponds to a portion of a chunk of data 
	None of Kaufmann, Theimer nor Zamir explicitly teach 
	However, Bitincka teaches 
	Kaufmann, Theimer and Zamir in combination teach a method of distributing query workload among diverse worker nodes having subrecords.  Bitincka teaches receiving data from an indexer.  The indexer retrieval method as taught by Bitincka could have been combined with the distributed query workload as taught by Kaufmann, . 



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann et al. (Patent Application Publication 2016/0042039; hereinafter referred to as Kaufmann) in view of Theimer et al. (Patent Application Publication 2015/0134795; hereinafter referred to as Theimer) in further view of Zamir et al. (Patent Application Publication 2010/0005134; hereinafter referred to as Zamir) in further view of Sutter et al. (Patent Application Publication 2011/0196804; hereinafter referred to as Sutter).

	As per claim 5, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein each sub-record 
	None of Kaufmann, Theimer nor Zamir explicitly teach wherein 
	However, Sutter teaches wherein 
	Kaufmann, Theimer and Zamir in combination teach a method of distributing query workload among diverse worker nodes having subrecords.  Sutter teaches records containing count values.  The records having count values as taught by Sutter could have been combined with the distributed query workload as taught by Kaufmann, Theimer and Zamir to provide a method of generating distributed query records having count fields.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in . 

	



Claims 17, 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann et al. (Patent Application Publication 2016/0042039; hereinafter referred to as Kaufmann) in view of Theimer et al. (Patent Application Publication 2015/0134795; hereinafter referred to as Theimer) in further view of Zamir et al. (Patent Application Publication 2010/0005134; hereinafter referred to as Zamir) in further view of Bayliss (Patent Application Publication 2010/0005056; hereinafter referred to as Bayliss).


	As per claim 17, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above.
	None of Kaufmann, Theimer nor Zamir explicitly teach wherein combining record data of one or more generated records of a particular partition comprises combining generated records that have the same field value for the first data field and the same field value for the second data field.
	However, Bayliss teaches wherein combining record data of one or more generated records of a particular partition comprises combining generated records that have the same field value for the first data field and the same field value for the second data field [Bayliss, records may be matched on identical DID and foreign record ID fields and consolidated (0109)].
	Kaufmann, Theimer and Zamir in combination teach a method of distributing query workload among diverse worker nodes having subrecords.  Bayliss teaches consolidating records having matching fields.  The record consolidation as taught by Bayliss could have been combined with the distributed query workload as taught by 

	As per claim 18, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein the first data field and the second data field correspond to data fields of a plurality of events that correspond to the records of the chunk of data, and wherein combining record data of one or more generated records of a particular partition comprises 
	None of Kaufmann, Theimer nor Zamir explicitly teach 
	However, Bayliss teaches 
	Kaufmann, Theimer and Zamir in combination teach a method of distributing query workload among diverse worker nodes having subrecords.  Bayliss teaches consolidating records having matching fields.  The record consolidation as taught by Bayliss could have been combined with the distributed query workload as taught by Kaufmann, Theimer and Zamir to provide a method of generating distributed query records and consolidating records having matching fields.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one or ordinary skill in the art before the filing date of the invention.  One would have been motivated to combine the 

	Claim 27 includes similar subject matter to that of claim 18 and is rejected based on the same reasoning as stated for claim 18 as noted above. 



Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann et al. (Patent Application Publication 2016/0042039; hereinafter referred to as Kaufmann) in view of Theimer et al. (Patent Application Publication 2015/0134795; hereinafter referred to as Theimer) in further view of Zamir et al. (Patent Application Publication 2010/0005134; hereinafter referred to as Zamir) in further view of Pham et al. (U.S. Patent 7,370,068; hereinafter referred to as Pham).

	As per claim 19, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein each generated record of the one or more generated records includes a field value for the first data field and a field value for the second data field, wherein combining record data of one or more generated records of a particular partition comprises 
	None of Kaufmann, Theimer nor Zamir explicitly teach 

	Kaufmann, Theimer and Zamir in combination teach a method of distributing query workload among diverse worker nodes having subrecords.  Pham teaches merging records and removing duplicate records.  The record consolidation as taught by Bayliss could have been combined with the distributed query workload as taught by Kaufmann, Theimer and Zamir to provide a method of generating distributed query records and consolidating records having matching fields.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one or ordinary skill in the art before the filing date of the invention.  One would have been motivated to combine the elements to provide a method of generating distributed query records and consolidating records having matching fields. 


	As per claim 21, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above. 

	Kaufmann, Theimer and Zamir in combination teach a method of distributing query workload among diverse worker nodes having subrecords.  Pham teaches merging records and removing duplicate records.  The record consolidation as taught by Pham could have been combined with the distributed query workload as taught by Kaufmann, Theimer and Zamir to provide a method of generating distributed query records and consolidating records having matching fields.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one or ordinary skill in the art before the filing date of the invention.  One would have been motivated to combine the elements to provide a method of generating distributed query records and consolidating records having matching fields. 


Claims 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann et al. (Patent Application Publication 2016/0042039; hereinafter referred to as Kaufmann) in view of Theimer et al. (Patent Application Publication 2015/0134795; hereinafter referred to as Theimer) in further view of Zamir et al. (Patent Application Publication 2010/0005134; hereinafter referred to as Zamir) in further view of Antao (U.S. Patent 9,747,295; hereinafter referred to as Antao).

	As per claim 20, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above.
	None of Kaufmann, Theimer nor Zamir explicitly teach wherein combining record data of one or more generated records comprises removing at least one generated record and aggregating a field value of a third data field of the at least one generated record to a field value of the third data field of another generated record.
	However, Antao teaches wherein combining record data of one or more generated records comprises removing at least one generated record and aggregating a field value of a third data field of the at least one generated record to a field value of the third data field of another generated record [Antao, duplicate records may be merged aggregating field values and removing the older duplicate record (col. 5, lines 17-31)].
	Kaufmann, Theimer and Zamir in combination teach a method of distributing query workload among diverse worker nodes having subrecords.  Antao teaches merging records and removing duplicate records.  The record consolidation as taught by Antao could have been combined with the distributed query workload as taught by 

	As per claim 25, Kaufmann, Theimer and Zamir in combination teach the method of claim 1 as noted above and further teach wherein each generated record of the one or more generated records includes a field value for the first data field and a field value for the second data field, and 
	None of Kaufmann, Theimer nor Zamir explicitly teach 
	However, Antao teaches 
	Kaufmann, Theimer and Zamir in combination teach a method of distributing query workload among diverse worker nodes having subrecords.  Antao teaches merging records and removing duplicate records.  The record consolidation as taught by Antao could have been combined with the distributed query workload as taught by Kaufmann, Theimer and Zamir to provide a method of generating distributed query records and consolidating records having matching fields.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one or ordinary skill in the art before the filing date of the invention.  One would have been motivated to combine the elements to provide a method of generating distributed query records and consolidating records having matching fields. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.